
	
		II
		110th CONGRESS
		2d Session
		S. 3056
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Bayh (for himself,
			 Mr. Lieberman, Mr. Brownback, Mr.
			 Salazar, Mrs. Clinton,
			 Mr. Coleman, Mr. Tester, Mr.
			 Lugar, Mr. Durbin, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reduce the dependence of the United States on foreign
		  oil, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Savings Act of
			 2008.
		2.FindingsCongress finds that—
			(1)the United States
			 imports more oil from the Middle East today than before the attacks on the
			 United States on September 11, 2001;
			(2)the United States
			 remains the most oil-dependent industrialized nation in the world, consuming
			 approximately 25 percent of the oil supply of the world;
			(3)the ongoing
			 dependence of the United States on foreign oil is one of the greatest threats
			 to the national security and economy of the United States; and
			(4)the United States
			 needs to take transformative steps to wean itself from its addiction to
			 oil.
			3.Policy on
			 reducing oil dependenceIt is
			 the policy of the United States to reduce the dependence of the United States
			 on oil, and thereby—
			(1)alleviate the strategic dependence of the
			 United States on oil-producing countries;
			(2)reduce the economic vulnerability of the
			 United States; and
			(3)reduce the greenhouse gas emissions
			 associated with oil use.
			4.Oil savings
			 plan
			(a)Initial oil
			 savings target and action planNot later than 270 days after the
			 date of enactment of this Act, an interagency task force composed of the
			 Secretary of Energy, the Secretary of Transportation, the Secretary of Defense,
			 the Secretary of Agriculture, the Secretary of the Treasury, the Administrator
			 of the Environmental Protection Agency, and the head of any other agency the
			 President determines appropriate (referred to in this section as the
			 Interagency Task Force) shall publish in the Federal Register an
			 action plan consisting of—
				(1)a draft list of
			 proposals for agency action that will be sufficient, when taken together, to
			 save from the baseline determined under subsection (d)—
					(A)2,500,000 barrels
			 of oil per day on average during calendar year 2016;
					(B)7,000,000 barrels
			 of oil per day on average during calendar year 2026; and
					(C)10,000,000
			 barrels per day on average during calendar year 2030; and
					(2)a Federal
			 Government-wide analysis demonstrating—
					(A)the expected oil
			 savings from the baseline to be accomplished by—
						(i)chapter 329 of
			 title 49, United States Code (including regulations promulgated to carry out
			 that chapter); and
						(ii)section 211(o)
			 of the Clean Air Act (42 U.S.C. 7545(o)) (including regulations promulgated to
			 carry out section 211(o) of that Act); and
						(B)that the
			 proposals described in paragraph (1), taken together with expected oil savings
			 described in subparagraph (A), will achieve the oil savings specified in this
			 subsection.
					(b)Review and
			 update of action plan
				(1)ReviewNot
			 later than January 1, 2011, and every 3 years thereafter, the Interagency Task
			 Force shall submit to Congress, and publish, a report that—
					(A)evaluates the
			 progress achieved in implementing the oil savings targets established under
			 subsection (a);
					(B)analyzes the
			 expected oil savings under the action plan established under that subsection;
			 and
					(C)(i)analyzes the potential
			 to achieve oil savings that are in addition to the oil savings goals under that
			 subsection; and
						(ii)if the President determines that
			 it is in the national interest, requires an analysis under that subsection for
			 a higher oil savings goal for calendar year 2017 or any subsequent calendar
			 year.
						(2)Insufficient
			 oil savingsIf the oil savings are less than the targets
			 described in subsection (a), simultaneously with the report required under
			 paragraph (1), the Interagency Task Force shall publish a revised action plan
			 that is sufficient to achieve the targets.
				(c)Public comment
			 and final proposals
				(1)In
			 generalAfter a 30-day period for public comment on the
			 publications under subsection (a) and (b), the Interagency Task Force shall,
			 not later than 1 year after the date of enactment of this Act, issue a final
			 list of proposals to meet the requirements of this section.
				(2)Additional
			 legislative authorityThe proposals shall include a request to
			 Congress for any additional legislative authority necessary to implement the
			 proposals.
				(d)Baseline and
			 analysis requirementsIn performing the analyses required for the
			 action plan to achieve the oil savings described in subsection (a), the
			 Secretary of Energy, the Secretary of Transportation, the Secretary of Defense,
			 the Secretary of Agriculture, the Administrator of the Environmental Protection
			 Agency, and the head of any other agency the President determines to be
			 appropriate shall—
				(1)determine oil
			 savings as the projected reduction in oil consumption from the baseline
			 established by the reference case contained in the report of the Energy
			 Information Administration entitled Annual Energy Outlook
			 2008;
				(2)determine the oil
			 savings projections required on an annual basis for each of calendar years 2009
			 through 2030; and
				(3)account for any
			 overlap among implementation actions to ensure that the projected oil savings
			 from all the implementation actions, taken together, are as accurate as
			 practicable.
				(e)Relationship to
			 other lawsNothing in this section affects the authority provided
			 or responsibility delegated under any other law.
			
